Citation Nr: 0415203	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from October 1985 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In his December 2000 Substantive appeal, the veteran 
requested a Travel Board hearing.  In a letter dated in March 
2004, the RO informed the veteran that a video hearing was 
scheduled for April 30, 2004, 1:00 p.m.  The veteran did not 
appear for the hearing.  Consideration of the appeal now 
proceeds.


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.  He is service connected for a major depressive 
disorder, rated 100 percent disabling from June 2000.  A 
total rating based on individual unemployability was assigned 
from July 1997 to June 2000.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective well after the veteran filed his/her claim.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, if otherwise applicable, the VCAA 
applies to the veteran's case.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, assuming solely arguendo 
the applicability of Pelegrini to this case, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below. 

In a letter dated in May 2003 (letter), the RO informed the 
veteran of the nature of the proceeding, the type evidence 
which would help him in the proceeding, and that VA would 
assist him in obtaining evidence.  The letter informed the 
veteran that the type evidence needed is medical evidence 
which shows his capacity to handle his personal affairs, to 
include disbursement of funds without limitation.  As to who 
would obtain what evidence, the letter informed the veteran 
that the RO would obtain any private medical records he 
identified as supportive of his position, provided he 
completed, signed, and returned, the provided VA Forms 21-
4142 to authorize VA to obtain the evidence.  An RO letter 
issued in 1998 informed the veteran of his procedural rights 
in a competency determination.

In a letter dated in June 2003, the RO informed the veteran 
of the status of his appeal.  The June 2003 letter informed 
the veteran that to obtain a restoration of competency, the 
evidence must show a definite expression by a responsible 
medical authority that the veteran has the ability to manage 
his affairs, and explained the findings which must be present 
to support that conclusion.  The June 2003 letter identified 
specific private care providers who have treated the veteran 
and requested that he complete a VA Form 21-4142 for each one 
so as to authorize VA to obtain the records on his behalf.  
The June 2003 letter also informed the veteran that his 
treatment records in the custody of the Social Security 
Administration (SSA) were being obtained.

The Board finds that, to the extent the VCAA may apply to 
determinations of competency, the letter and the June 2003 
letter meet the notice requirements of the VCAA and the 
applicable regulation.  38 U.S.C.A. § 5103(a) (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(c)) (VBA); 38 C.F.R. §§ 3.159(b)(1), 3.353(e) 
(2003); VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records, private treatment records, the records 
used by the SSA in making its determination on benefits, and 
arranged for appropriate psychiatric examinations.  All 
records obtained or generated have been associated with the 
claim file.  The veteran has not requested the development of 
any additional information or records.

The Board finds that VA has complied with the duty to assist 
the veteran.  38 C.F.R. § 3.159(c) (2003).

Factual background.

A February 1998 VA psychiatric examination report reflects 
that the examiner observed the veteran to have major 
impairment of judgment, thinking, and mood, and, in terms of 
industrial capacity, he was functioning at a psychotic level.  
The veteran related that a bank-employee relative minds his 
money and, if he is given money, he immediately spends it 
foolishly.  The examiner opined that the veteran was not 
capable of managing his own benefits in his best interests.

A March 1998 rating decision proposed a finding of 
incompetency.  An April 1998 RO letter informed the veteran 
of the proposed finding and advised him of his procedural 
rights.  In an April 1998 statement, the veteran agreed with 
the proposal, waived his due process, and suggested 
appointment of E.R., of Crisis Response Service, of 
Biddeford, Maine.  The veteran requested expedited handling 
due to his financial hardship and impending eviction from his 
residence.  A May 1998 rating decision determined the veteran 
to be incompetent.  A June 1998 RO letter informed the 
veteran of the decision.  Another June 1998 RO letter 
reflects that a J.H.F. was appointed the veteran's fiduciary.

A March 2000 VA psychiatric examination report reflects that 
the veteran reported that he has periods where he spends more 
money than he has and others where he spends nothing.  He 
reported spending $28,000 in February and then went into 
depression in March.  The veteran reported ritualistic 
behavior, panic attacks, suicide ideation, and a great deal 
of anxiety.  The examiner diagnosed the veteran as bipolar 
disorder, chronic, severe, and found him to have impairment 
in reality testing, auditory hallucinations, and major 
impairments in all areas.  However, the examiner opined the 
veteran was competent to handle his own funds.

A June 2000 VA psychiatric examination report reflects that 
the examiner observed the veteran to have major mental 
illness, as reflected by frequent mood swings and frequent, 
severe suicide attempts.  The examiner assessed the veteran 
as functioning at the psychotic level and opined that, from a 
psychiatric point of view, the veteran is incompetent to 
manage his own funds.

An August 2000 rating decision confirmed the finding of 
incompetency.  In a letter dated in August 2000, J.S., 
licensed clinical social worker, and the veteran's private 
individual therapist, related that she had worked with the 
veteran since June 1999, seeing him on a weekly basis and 
talking with him on the phone.  Ms S related that, despite 
the severity of the veteran's mental disorders, she had 
observed his functioning to improve over the prior 14 months, 
and that he is functional and capable of managing his own 
affairs.  Ms S noted setbacks during the spring, but stated 
that, for the prior three months, the veteran had steadily 
improved.  Further, she related that, to the best of her 
knowledge, the veteran had managed his social security 
benefits responsibly and had actually saved money.  She also 
noted that the veteran was using healthier coping skills.  Ms 
S did not state the source of the information on which she 
based her conclusion as to the veteran's financial 
management.

In September 2000, the veteran requested restoration of his 
competency.  A September 2000 rating decision confirmed and 
continued the finding of incompetency.  In addition to Ms S' 
assessment, the rating decision noted a VA June 2000 VA field 
examiner's report that the veteran's financial affairs were 
still not in a settled state.  The Report of Contact reflects 
that a prior fiduciary's final accounting still was not in 
balance due to the veteran's daily requests for additional 
funds.  The field examiner opined that the veteran's spending 
still is out of control.  In an October 2000 statement, the 
veteran asserted that the field examiner's assessment was 
based on misinformation, as the field examiner did not speak 
with him or review his bookkeeping, which would have revealed 
that he was making wise investments towards the purchase of a 
home.

The veteran is service connected for a major depressive 
disorder, and has been evaluated at 100 percent under the VA 
Schedule for Rating Disabilities, effective from June 15, 
2000.  He was granted an individual unemployability rating 
from July 1987.  The medical evidence of record shows that, 
from January 1998 to December 2001, the veteran required 
inpatient treatment for psychiatric episodes and acute 
medical emergencies caused by his mental disorders.  
Specifically, the veteran required inpatient treatment for 
suicide attempts, to include for self-inflicted stab wounds, 
as well as suicide ideations/gestures, to include holding a 
handgun to his mouth with his finger on the trigger and over-
dosing on his psychotropic medication.  Representative 
samples from the voluminous VA treatment records include an 
October 2000 entry reporting the veteran telephoned a suicide 
gesture of holding a gun to his head but denied it when 
police arrived.  A December 2000 entry reflects that the 
veteran related that, although he still spends impulsively, 
he will appeal the finding of incompetency.  A July 2001 
entry reflects the veteran's brother informed a VA social 
worker that people were residing in the veteran's apartment 
without sharing the expenses.  When the social worker visited 
the veteran, he refused to admit him, claiming that his 
friends still were sleeping off a night of drinking.  The 
veteran admitted that he needed an adjustment in medication.

In December 2001 the veteran self-admitted at Spring Harbor 
Hospital, Portland, ME for out of control behavior.  The 
discharge Axis I diagnosis was bipolar-affective disorder, 
recent episode hypomanic, and cannabis abuse.  Axis IV 
diagnosis was moderate to severe: inability to maintain self 
in community secondary to poorly treated psychiatric 
condition.

A January 2001 psychiatry note of Main Medical Center 
reflects that the veteran's bipolar disorder appeared under 
reasonably good control, although he had an exacerbation.  
The provider asked the veteran to stop smoking marijuana.  He 
assessed the veteran as alert and  cooperative.  No opinion 
on competency to manage funds was rendered.

A February 2002 SSA Form 4164 reflects the veteran's 
acknowledgement that the SSA determined that he needs someone 
to mange his financial affairs.  The veteran designated the 
same person designated for VA purposes.  This SSA 
determination apparently triggered a Maine Guardianship or 
Conservatorship proceeding.  In a May 2000 examination 
report, M.D., psychiatrist, related that he examined the 
veteran for York County, Maine, Probate Court.  Dr. D related 
that he observed the veteran to lack insight into his medical 
condition, and he makes no attempt to determine the cause or 
seek treatment for his problems.  Dr. D rendered diagnoses of 
history of seizure disorder, syncope, bipolar disorder, 
generalized anxiety disorder, obsessive-compulsive disorder, 
and personality disorder.  Dr. D assessed the veteran's 
prognosis as poor.  In a January 2002 Order, the York County 
Probate Court appointed D.A.F. conservator of the veteran's 
estate.  The Court directed payment of $200 a week to the 
veteran for personal maintenance.

The July 2002 VA psychiatric examination report reflects the 
veteran reported that he moves around a lot and his moods 
swing up and down.  He also reported he was arrested for 
providing alcohol to a minor and for possession of marijuana.  
He stated that he has a difficult time controlling himself.  
The veteran related that he has a hard time being financially 
responsible and it is difficult for him to say "no" to 
people who want to borrow money from him.  He informed the 
examiner that he owes $40,000 in debts.  The veteran denied 
hallucinations but admitted being suspicious of other people 
and isolates himself as a result.  He denied suicidal or 
homicidal thoughts but has been suicidal on numerous 
occasions in the past.  The examiner observed the veteran to 
be agitated and oriented times three.  His recent memory is 
diminished and his speech rambling.  There are no obsessions 
or compulsions.  His affect appeared labile, and he reported 
panic attacks in crowds.  He does not report phobia, and his 
mood appears depressed.  He reported sleep impairment, as he 
has difficulty sleeping.  The examiner diagnosed major 
depressive disorder and assessed a Global Assessment of 
Functioning of 40.

The examiner noted the veteran to have major impairment in 
judgment, thinking, and mood, and deems his prognosis as 
guarded.  The examiner opined that, given the veteran's 
severe mental illness and his history of poor judgment and 
impulse control, the veteran is not competent to manage his 
own funds.

D.A.F. and the veteran testified before an RO Decision Review 
Officer (DRO) in September 2002.  The veteran's testimony was 
taken separately because he was late.  Mr. F related that he 
believes the veteran still is incapable of managing his own 
affairs, to include the disbursement of funds.  Mr. F. 
related that just two weeks prior to the hearing, the veteran 
stated that he was happy he had a conservator to help him 
manage his money because, without one, his money would be 
gone in a couple of days.  Mr. F. further stated that, as 
he's gotten involved with the veteran's affairs, he has 
discovered that, over the last couple of years, the veteran 
has incurred over $21,000 in debt.  Consequently, he enrolled 
the veteran in a credit counseling center, which has devised 
a plan for liquidating his debt.  Further, as concerns 
personal debtors of the veteran who were not included in the 
counseling center's plan, Mr. F. personally negotiated 
payment schedules with them.  Mr. F. added that he tries to 
disburse money to the veteran for his personal needs such as 
food in light of his substantial debts and the necessity of 
maintaining a roof over his head.  Mr. F. related that, to 
the best of his knowledge, the veteran has no assets.  He 
doesn't have an automobile or furniture; it is pretty much 
the clothes on the veteran's back are all he owns.  The 
information obtained by Mr. F. leads him to conclude that the 
veteran spends his money on items of short-term 
gratification, such as entertainment and giving it away.  Mr. 
F. provider the DRO a listing of the veteran's creditors, as 
compiled by the credit counseling center.  Transcript, pp. 1-
4.

The veteran testified that he deems himself competent, 
because it is his life, and his lifestyle is what he has 
chosen.  He moves around a lot because that is what he 
prefers.  He does not have a savings account because he 
considers it stupid to die with money in the bank.  He 
prefers to buy food in bulk quantity because he doesn't like 
to shop, and he buys clothes at Goodwill.  The veteran 
emphatically endorses a simple lifestyle.  He accused Mr. F. 
of giving him insufficient funds to live on, he does not 
provide him an accounting of his funds, and he increased his 
stipends only after he questioned the status of his account.  
The veteran also related that he does not need someone to 
tell him how to spend his money.  If he owes someone $10,000 
and sends a $2.00 payment, that is still effort at payment.  
The veteran also accused Mr. F. of not disbursing money for 
needed new eye glasses and for refusing to disburse money to 
pay a fine the veteran incurred for possession of marijuana 
and, as a result, he is in contempt of court and may be 
jailed.  He asserted that when Mr. F. was giving him $20 per 
week, he had to rummage in McDonald's dumpsters for food.  
The veteran related that he has no assets and does not want 
any.  His only priorities are rent and food.  He does not 
need anything else, as he lives simply.

Analysis.

The applicable regulation provides as follows:

(a)  Definition of mental incompetency.  A mentally 
incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to 
manage his or her own affaires, including 
disbursement of funds without limitation.

(b)  Authority.  (1)  Rating agencies are 
authorized to make official determinations of 
incompetency and competency for the purposes of 
insurance . . . and . . . disbursement of benefits. 
. . .

(c)  Medical Opinion. Unless the medical evidence 
is clear, convincing and leaves no doubt as to the 
person's incompetency, the rating agency will make 
no determination of incompetency without a 
definite expression regarding the question by the 
responsible medical authorities.  Considerations 
of medical opinions will be in accordance with the 
principles in paragraph (a) of this section.  
Determinations relative to incompetency should be 
based upon all evidence of record and there should 
be a consistent relationship between the 
percentage of disability, facts relating to 
commitment or hospitalization and the holding of 
incompetency.
 
(d) Presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or 
her own affairs, including the disbursement of 
funds without limitation, such doubt will be 
resolved in favor of competency (see §3.102 on 
reasonable doubt). 

(e)  Due process.  Whenever it is proposed to make 
an incompetency determination, the beneficiary will 
be notified of the proposed action and of the right 
to a hearing as provided in [38 C.F.R.] § 3.103.  
Such notice is not necessary if the beneficiary has 
been declared incompetent by a court of competent 
jurisdiction or if a guardian has been appointed 
for the beneficiary based upon a court finding of 
incompetency. If a hearing is requested it must be 
held prior to a rating decision of incompetency. 
Failure or refusal of the beneficiary after proper 
notice to request or cooperate in such a hearing 
will not preclude a rating decision based on the 
evidence of record.

38 C.F.R. § 3.353 (2003).

The evidence is compelling.  In addition to the hospital 
admissions for his various episodes, the examiner at the July 
2002 VA examination opined the veteran is not competent to 
manage his financial affairs. Mr. F.'s testimony and the 
documents he presented show the veteran to be financially 
irresponsible.  Mr. F. submitted the compilation of creditors 
to whom the veteran owes a substantial sum and his efforts to 
see to their payment.  Further, neither did the veteran's 
testimony before the DRO help his case.  His testimony 
demonstrates that he needs someone to manage his financial 
affairs, as reflected by his disdain for fiscal discipline 
and a settled lifestyle.  The Board finds that this is a 
manifestation of his mental disability.  The Board also notes 
the finding of the York County Probate Court, which also 
found the veteran in need of a guardian/conservator to manage 
his financial affairs.

The only evidence which tends to support a finding of 
competency is the March 2000 VA examination report, the 
veteran's testimony before the DRO, and the August 2000 
statement of the social worker, J.S.  The Board may not 
substitute its judgment on medical matters for that of 
medical authorities.  The Board may, however, find the 
underlying facts as not fully supportive of a medical 
opinion.  The overall medical evidence in the claim file 
persuades the Board that the other psychiatric examinations 
of record should be accorded more weight than the March 2000 
examination report.  See Winsett v. West, 11 Vet. App. 420, 
424-25 (1998).  The examiner at the March 2000 examination 
found the veteran to be impaired in reality testing, 
experiencing auditory hallucinations, to have major 
impairments in all areas.  Further, he assessed his GAF as 
31.  Yet, he deemed the veteran competent to manage his 
financial affairs.  Psychiatrists at subsequent examinations 
reached similar underlying findings and concluded the veteran 
is incompetent.  The Board deems the latter to be more in 
consonance with the evidence.

As for Ms S., the Board finds no basis in the record on which 
to accord significant weight to her opinion.  In light of the 
absence of citation of objective evidence in her report, the 
Board reasonably infers her source of information was the 
veteran.  The medical and other evidence of record shows the 
veteran to be less than an ideal source for information on 
his ability to manage his financial affairs.

The criteria by which competency is determined requires that, 
if there is a reasonable doubt as to competency, it will be 
resolved in favor of a presumption of competency.  38 C.F.R. 
§ 3.353(d) (2003).  As noted above, the evidence does not 
raise a reasonable doubt as to a finding of competency.

The Board finds that, on the basis of the evidence of record, 
the medical evidence is clear, convincing, and leaves no 
doubt as to the veteran's incompetency.  The veteran, due to 
his mental disability lacks the mental capacity to contract 
or to manage his own affairs, including disbursement of funds 
without limitation.


ORDER

The veteran is incompetent for Department of Veterans Affairs 
purposes.  The appeal is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



